Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement is made of the receipt and entry of the amendment filed on 01/13/2021.
	In the 10/13/2020 non-final office action, claims 1-14 were pending and claims 1-5, 7 and 13-14 were rejected and claims 6 and 8-12 were withdrawn. 
	In the 01/13/2021 Remarks and Amendment, claims 1-14 were pending and claim 5 was cancelled and claims 6 and 8-12 were withdrawn. 
	Claims 1-4 and 6-14 remain pending. 

Examiner’s Comment
The claim invention has been examined on the merits and found allowable-(please also refer to the Rejoinder statement below). 

Rejoinder
Amended claims 1-4, 7 and 13-14 are directed to a method of using.  Pursuant to the procedures set forth in MPEP § 821.04(b), claim 6, directed to an election of species, previously withdrawn from consideration as a result of a restriction requirement, is hereby been rejoined and fully examined for patentability under 37 CFR 1.104.  
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement of the election of species as set forth in the Office action mailed on 11 June 2020 is hereby withdrawn. In 
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
		An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of issue of fee. 
	Authorization for this amendment was given in a telephone interview with Jong H Park on April 9, 2021. 

In the claims:
Claims 8-12 have been cancelled. 
	In claim 1, at line 3, the phrase “avenanthramide or a derivative thereof as an active ingredient” has been omitted and replaced with the phrase --avenanthramide as an active ingredient--.


Remarks and Amendments
	Claims 1-5, 7 and 13-14 were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.  Applicant’s arguments/remarks on 01/13/2021 were sufficient to overcome this rejection and which is hereby withdrawn.
	Claims 1, 2, 3, 5, 7, 13 and 14 were rejected under 35 USC 102(a)(1) as being anticipated by Meydani et al. (US 20060100274). Applicant’s arguments/remarks on 01/13/2021 were sufficient to overcome this rejection and which is hereby withdrawn.
	Claims 1-5, 7 and 13-14 were rejected under 35 USC 103 as being unpatentable over Meydani et al. (US 20060100274). Applicant’s arguments/remarks on 01/13/2021 were sufficient to overcome this rejection and which is hereby withdrawn.

Conclusion
	Claims 1-4, 6-7 and 13-14 are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL O WINSTON whose telephone number is (571)272-0972.  The examiner can normally be reached on M-T 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RANDALL O WINSTON/Examiner, Art Unit 1655                                                                                                                                                                                                        
/MICHAEL BARKER/Primary Examiner, Art Unit 1655